      Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
                                        :
 IN RE BIBOX GROUP HOLDINGS LIMITED     :             20cv2807 (DLC)
 SECURITIES LITIGATION                  :
                                        :            OPINION AND ORDER
                                        :
 -------------------------------------- X

APPEARANCES:

For lead plaintiff Alexander Clifford:
Kyle William Roche
Edward John Normand
Velvel (Devin) Freedman
Alex Potter
Roche Cyrulnik Freedman LLP
99 Park Avenue, Suite 1910
New York, NY 10016

Phillipe Selendy
Jordan Goldstein
Spencer Gottlieb
Michelle Foxman
Selendy & Gay PLLC
1290 Sixth Avenue, 17th Floor
New York, NY 10104

For defendants:
Sigmund S. Wissner-Gross
Ashley L. Baynham
Brown Rudnick LLP
Seven Times Square
New York, NY 10036

DENISE COTE, District Judge:

     Alexander Clifford brings this putative class action

against defendants Bibox Group Holdings Limited, Bibox

Technology Ltd., Bibox Technology Ou, Wanlin “Aries” Wang, Ji

“Kevin” Ma, and Jeffrey Lei (collectively, “Bibox”), alleging
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 2 of 33



that Bibox violated a number of provisions of federal securities

law and state Blue Sky laws in its issuance of crypto-assets and

its operation of an exchange for trading in crypto-assets.

Because the plaintiff lacks standing to pursue most of his

claims and his remaining claims are barred by the statute of

limitations, Bibox’s motion to dismiss is granted.


                              Background

     The following facts are taken from plaintiff’s amended

complaint.   They are assumed to be true.

I.   The Nature and Function of Crypto-Assets

     Crypto-assets, which are also called “cryptocurrency” or

“tokens”, are decentralized digital commodities that rely on a

technology called the “blockchain.”      A blockchain is a

decentralized electronic ledger that allows for secure and

reliable tracking of the ownership and transfer of each

individual unit of the crypto-asset.       This tracking and

validation process requires computer resources.        In order to

secure the requisite computer resources, blockchains are often

designed such that people who volunteer their computer resources

to complete the required validation are rewarded with new units

of the crypto-asset.   This process is known as “mining.”        But

creation through mining is not an inherent property of crypto-




                                   2
      Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 3 of 33



assets, and crypto-assets can also be created centrally by a

single entity.

     The blockchain mechanism allows for the use of crypto-

assets as secure stores of value and media of exchange that do

not rely on centralized government or private control.          Bitcoin,

the first and most popular crypto-asset, is an example of a

crypto-asset that serves primarily as a medium of exchange.1

Another popular crypto-asset is Ethereum, which is built on a

different blockchain from Bitcoin and has some additional

features but otherwise functions similarly.

     Although crypto-assets originated as a medium of exchange,

the continued development of blockchain technology has allowed

for several other uses for crypto-assets.        One such use for

blockchain technology is the so-called “smart contract,” which

essentially functions as an automated, secure digital escrow

account.   A smart contract allows the parties to define the

terms of their contract and submit the crypto-assets

contemplated in the contract to a secure destination.          The smart

contract then automatically distributes the crypto-assets to the

appropriate party upon the satisfaction of the relevant


1 Accepted practice in the crypto-asset community, which is
adopted by this Opinion, is to use the term “Bitcoin” to refer
to the computer protocol and software that implements the
technology, and to use the term “bitcoin” to refer to the
individual units of the crypto-asset.

                                    3
      Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 4 of 33



conditions precedent defined in the smart contract.          Crypto-

assets based on the Ethereum blockchain, among others, are

capable of smart contract functionality.        Crypto-assets may also

be used as “utility tokens,” which allow the holder to use or

access a certain product or service.       Finally, another use for

crypto-assets is as speculative “security tokens.”         Security

tokens, like conventional securities, are issued by an entity

seeking to raise funds to support a given project and are

purchased by investors in the hope that their value will

increase as their issuer develops its project.         But unlike

conventional securities, they do not give the holder an

ownership stake in, or a share of the revenue of, an underlying

corporate entity.

II.   The ERC-20 Platform and BiBox

      In 2015, the ERC-20 platform was launched.        ERC-20 is not

itself a crypto-asset but rather a platform for the creation of

new tokens.   ERC-20 allows for the creation of customizable

tokens that operate on the Ethereum blockchain.         Various

properties of ERC-20 tokens are customizable.         Since ERC-20

tokens rely on an existing blockchain and underlying technical

architecture, new tokens can be created quickly by users with

minimal technical expertise.      But because all ERC-20 tokens




                                    4
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 5 of 33



operate on the Ethereum blockchain and must comply with the ERC-

20 standard, all ERC-20 tokens have certain similarities.

    Responding to the increased demand for crypto-assets and

the new ease of creating tokens on the ERC-20 platform, hundreds

of new tokens were issued between 2016 and 2018.        These new

tokens were frequently listed on crypto-asset exchanges, where

they could be exchanged for other crypto-assets or for

traditional currency.     Some issuers of crypto-assets also

operated crypto-asset exchanges, while others did not.

    Bibox was among the entrants into the crypto-asset market.

In October 2017, Bibox launched a crypto-asset exchange.         In

order to fund the development of the exchange, Bibox also issued

a token of its own, which it called the “Bibox Token” or “BIX.”

BIX, an ERC-20 token, could be traded for other crypto-assets on

the Bibox exchange.     Transactions involving BIX would be offered

discounted transaction fees on the Bibox exchange.        Bibox also

promised to use a portion of its profits to buy back BIX tokens,

thereby raising the price and creating a return for early

investors.    While BIX was built on blockchain technology and

operates on the Ethereum blockchain, BIX’s implementation of

blockchain technology was different from the blockchain

technology used in other crypto-assets such as Bitcoin and

Ethereum.    The BIX tokens that Bibox offered to the public were


                                   5
       Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 6 of 33



created centrally, as opposed to via the decentralized mining

process used for Bitcoin and Ethereum.

       The BIX token was launched in October 2017, and Bibox

raised approximately $19 million from its initial offering of

BIX.    BIX was made available for trading on its exchange on

November 24, 2017.     Bibox promoted BIX via its social media

accounts and at various conferences in the United States.

       In 2018, the plaintiff traded in BIX on the Bibox exchange.

In two separate transactions on June 10 and October 27, 2018,

the plaintiff purchased BIX using bitcoin.         On December 12,

2018, the plaintiff sold BIX in exchange for bitcoin.

III. Other Tokens Offered on Bibox

       In addition to claims related to BIX, the complaint alleges

various claims related to five other tokens that were based on

the ERC-20 platform, operate on the Ethereum blockchain, and

offered for trading on the Bibox exchange.         These five tokens --

known as EOS, TRX, OMG, LEND, and ELF -- are described below.

       A.   EOS

       The EOS token is a crypto-asset that was created by the

issuer Block.one and initially offered for sale in June 2017.

EOS has been listed for trading on the Bibox exchange since

December 3, 2017.     Block.one described EOS as a technologically

superior competitor to Bitcoin and Ethereum.         Like BIX, EOS was



                                     6
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 7 of 33



created via a centralized process, rather than through the

decentralized mining process used to create Bitcoin and

Ethereum.

    In 2019, the Securities and Exchange Commission (“SEC”)

concluded that EOS was a security under the 1933 Securities Act.

The SEC further found that Block.one had violated the 1933

Securities Act by selling EOS as an unregistered security.

Block.one paid a $24 million settlement to the SEC for its

securities law violations related to its sale of EOS.         Block.one

is not a defendant in this litigation.

    B.      TRX

    The TRX token is a crypto-asset created and issued by the

TRON Foundation.    TRX was first offered for sale on August 31,

2017 and was listed on the Bibox exchange beginning on February

11, 2018.    Bibox promoted TRX via its website.      TRX was

advertised as a secure, decentralized, and inexpensive

blockchain-based mechanism for the distribution of digital

content over the internet, and the TRX token was issued as a

means of funding the development of the TRX system.         Like BIX,

the TRX tokens were generated through a centralized process

rather than the decentralized mining process.        The TRON

Foundation is not a defendant in this litigation.




                                   7
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 8 of 33



    C.     OMG

    The OMG token, also known as OmiseGO, is a crypto-asset

developed and issued by Omise, a provider of e-commerce services

operating primarily in Asia.     OMG was advertised as a crypto-

asset designed to interface with Omise’s existing e-commerce

services and facilitate online transactions by customers without

bank accounts.    Investors in OMG stood to profit from a

successful launch of OMG and improvements to the Omise system

that increased the market price of OMG.      OMG was first sold to

the public on September 9, 2017 but was not listed on the Bibox

exchange until July 10, 2019.     Like BIX, OMG was issued through

a centralized process, rather than a decentralized mining

process.   Omise is not a defendant in this litigation.

    D.     LEND

    The LEND token, developed and issued by a company called

ETHLend, is a crypto-asset designed to facilitate secure online

loan transactions.    LEND was initially issued in November 2017

and was listed on the Bibox exchange on December 10, 2017.            LEND

was issued through a centralized process.       ETHLend is not a

defendant in this litigation.

    E.     ELF

    The ELF token was developed and issued by an entity called

aelf and initially offered for sale in December 2017.         According



                                   8
      Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 9 of 33



to a white paper published by aelf, ELF was “envisioned as . . .

a highly efficient and customizable [operating system].”          Bibox

listed ELF on December 21, 2017, soon after it was offered to

the public.    ELF was issued through a centralized process.           aelf

is not a defendant in this litigation.

IV.   The Status of Crypto-Assets as Securities and the SEC’s
      2019 Guidance

      A complex patchwork of federal and state laws regulates the

issuance and sale of securities.        These statutes include the

Securities Act of 1933 (the “1933 Act”), 15 U.S.C. § 77a et

seq., and the Securities Exchange Act of 1934 (the “1934 Act”),

15 U.S.C. § 78a et seq.     But these regulations apply only to

investment products that qualify as securities under these

statutes.     For the purpose of federal law, a “security” is

defined as, inter alia, an “investment contract.”         15 U.S.C. §

77b(a)(1).     The Supreme Court has defined an “investment

contract” as a “contract, transaction or scheme whereby a person

invests his money in a common enterprise and is led to expect

profits solely from the efforts of the promoter or a third

party.”     S.E.C. v. W.J. Howey Co., 328 U.S. 293, 298-99 (1946).

This analysis, which is commonly called the Howey test, may be

applied to determine whether a given investment product

qualifies as a security and is thereby subject to a number of




                                    9
       Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 10 of 33



federal regulations applicable only to covered securities.

Revak v. SEC Realty Corp., 18 F.3d 81, 87 (2d Cir. 1994).

       Bibox claims that the BIX token, as well as the five other

tokens at issue in this litigation, are not securities under the

Howey test.    Similarly, the issuers of the five tokens not

issued by Bibox have each claimed that its tokens are not

securities under this legal standard.2        The issuers also did not

register the tokens as securities with the SEC.

       On April 3, 2019, the SEC published a Framework for

Investment Contract Analysis of Digital Assets (the

“Framework”), which “provided a framework for analyzing whether

a digital asset is an investment contract and whether offers and

sales of a digital asset are securities transactions.”            In this

Framework, the SEC essentially provided a gloss on the Howey

test that applied the Howey analysis to crypto-assets.            The

Framework provides a means of assessing whether purchasers of

crypto-assets invested money, participated in a common

enterprise, expected profits, and expected that those profits

would be solely derived from the managerial efforts of others,

as set forth in Howey.      With respect to the “expect[ed] profits”

and “profits solely from the efforts of [another]” elements of

Howey, the Framework sets forth lengthy non-exhaustive lists of


2   As noted above, the SEC has determined that EOS is a security.

                                     10
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 11 of 33



characteristics of crypto-assets that should be considered in

assessing whether a given crypto-asset satisfies those elements

of the Howey test.

V.   Procedural History

     On April 3, 2020, the plaintiff initiated this action.            In

his complaint, the plaintiff principally alleges that the six

tokens at issue in this litigation qualify as securities under

federal and state securities laws, and that Bibox violated

federal and state law by selling the tokens without registering

as an exchange or broker-dealer and without a registration

statement in effect for the six tokens at issue.         The plaintiff

seeks certification of multiple subclasses: some seek to recover

on behalf of all investors who purchased the six tokens on the

Bibox exchange in the United States, some seek to recover on

behalf of all persons who purchased BIX in the United States

directly from the defendants, and some seek to recover on behalf

of all persons who purchased BIX in the United States from a

third party.3

     On June 8, 2020, the plaintiff was appointed lead

plaintiff.   On July 31, the plaintiff moved pursuant to Rule 4,

Fed. R. Civ. P., to serve by alternative means the defendants



3 The plaintiff’s proposed subclasses are further divided based
on the potential applicability of an arbitration clause.

                                   11
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 12 of 33



other than Bibox Group Holdings, Ltd, claiming that prior

efforts to serve the remaining defendants had been unsuccessful.

On August 10, the Court granted the plaintiff’s motion to serve

the remaining defendants via their social media accounts, via

corporate and personal email, and via the registered agent of

Bibox Group Holdings, Ltd.     On August 28, the plaintiff notified

the Court that alternative service had been completed and filed

an amended complaint.

    Counsel for Bibox appeared on October 15, and Bibox moved

to dismiss on December 9.     The motion to dismiss became fully

submitted on February 12, 2021.


                              Discussion

    The complaint asserts one hundred and fifty-four causes of

action.    Six of these claims arise under federal law.       The

complaint asserts that Bibox violated §§ 5 and 12(a)(1) of the

Securities Act by offering for sale securities, namely the six

tokens for which registration statements had not been filed with

the SEC.   It further alleges that Bibox violated §§ 5 and 29(b)

of the Exchange Act by entering into contracts to buy and sell

securities, namely the six tokens, on an unregistered exchange.

The plaintiff further asserts that Bibox violated §§ 15(a)(1)

and 29(b) of the Exchange Act by operating as an unregistered

broker and dealer in connection with the six tokens, and that

                                   12
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 13 of 33



the individual Bibox defendants are subject to control person

liability under § 20 of the Exchange Act for causing the sale of

the six tokens on an unregistered exchange.        The final federal

claims allege that Bibox violated §§ 5 and 12(a)(2) of the

Securities Act by selling BIX, a security, with false statements

and omissions of material facts in its prospectus, and that the

individual Bibox defendants are subject to control person

liability for this violation pursuant to §§ 5, 12(a)(1), and

12(a)(2) of the Securities Act.

    The remaining one hundred and forty-eight claims are

brought under the Blue Sky laws of all fifty states and the

District of Columbia.    The sole named plaintiff in this action

resides in Illinois.    The parties’ submissions on Bibox’s motion

to dismiss address solely the viability of the Illinois Blue Sky

claims and do not address the other Blue Sky claims alleged in

this complaint.   Where, as here, a named class action plaintiff

brings state law claims that may not be brought by the named

plaintiff, but may be brought by putative class members, courts

typically address only the state law claims of the named

plaintiff at the motion to dismiss stage and do not address the

standing and merits arguments with respect to the additional

state law claims unless and until the motion to dismiss is

denied and a motion for class certification is granted pursuant


                                   13
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 14 of 33



to Rule 23, Fed. R. Civ. P.     See, e.g., In re Buspirone Patent

Litigation, 185 F.Supp.2d 363, 377 (S.D.N.Y. 2002) (collecting

cases).   Since, for the reasons stated in this Opinion, Bibox’s

motion to dismiss must be granted, the additional state law

claims alleged in the complaint are not addressed.

     Bibox has moved to dismiss on several jurisdictional and

merits grounds.    This Opinion holds that the plaintiff lacks

standing to pursue claims related to the tokens other than BIX,

thereby granting Bibox’s motion to dismiss those claims for lack

of subject-matter jurisdiction pursuant to Rule 12(b)(1), Fed.

R. Civ. P.   Plaintiff’s claims regarding BIX are dismissed as

barred by the statute of limitations.

I.   Standing

     The plaintiff brings claims related to the sale of six

tokens but alleges that he purchased only the BIX token.          For

the following reasons, the plaintiff lacks standing to bring

suit regarding tokens that he did not purchase, and his claims

arising from the existence of those tokens must be dismissed.

     Under Article III of the United States Constitution,

federal courts solely have jurisdiction in “cases” and

“controversies.”    U.S. Const. art. III, § 2.      “The case-or-

controversy requirement of Article III encompasses . . . the

requirement that the plaintiff establish standing to sue.”



                                   14
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 15 of 33



Stagg, P.C. v. U.S. Dep't of State, 983 F.3d 589, 601 (2d Cir.

2020).     In order to establish standing, a plaintiff must show

that it has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3)

that is likely to be redressed by a favorable judicial

decision.”    Grand River Enterprises Six Nations, Ltd. v.

Boughton, 988 F.3d 114, 120 (2d Cir. 2021) (citation omitted).

The “injury in fact” must be “concrete and particularized” and

“actual or imminent, not conjectural or hypothetical.”          Liberian

Cmty. Ass'n of Connecticut v. Lamont, 970 F.3d 174, 184 (2d Cir.

2020) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992)).    Further, “with respect to each asserted claim, a

plaintiff must always have suffered a distinct and palpable

injury to herself.”     Mahon v. Ticor Title Ins. Co., 683 F.3d 59,

64 (2d Cir. 2012) (quoting Gladstone Realtors v. Vill. of

Bellwood, 441 U.S. 91, 100 (1979)) (emphasis in original).

    These standing requirements are “no less true with respect

to class actions than with respect to other suits.”         Lewis v.

Casey, 518 U.S. 343, 357 (1996).        In a putative class action

such as this one, “named plaintiffs who [purport to] represent a

class must allege and show that they personally have been

injured”; it is not sufficient to show that “injury has been

suffered by other, unidentified members of the class to which


                                   15
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 16 of 33



they belong and which they purport to represent.”         Id. (citation

omitted).

    With this instruction from the Supreme Court in mind, the

Second Circuit has set forth a two-part test to assess standing

in putative class actions.     A named plaintiff has so-called

“class standing”

    if he plausibly alleges (1) that he personally has
    suffered some actual injury as a result of the
    putatively illegal conduct of the defendant, and (2)
    that such conduct implicates the same set of concerns
    as the conduct alleged to have caused injury to other
    members of the putative class by the same defendants.

Ret. Bd. of the Policemen's Annuity & Ben. Fund of the City of

Chicago v. Bank of New York Mellon, 775 F.3d 154, 161 (2d Cir.

2014) (citation omitted).     Conduct “implicates the same set of

concerns” when the conduct that injured the named plaintiff and

the conduct that injured the absent class members can be proven

in a similar way.   NECA-IBEW Health & Welfare Fund v. Goldman

Sachs & Co., 693 F.3d 145, 163 (2d Cir. 2012).

    The proper procedural route for bringing a standing

challenge is a motion to dismiss for lack of subject-matter

jurisdiction under Rule 12(b)(1).       Lamont, 970 F.3d at 184.       The

plaintiffs bear the burden of alleging sufficient facts

demonstrating that they have standing to sue, and “[a]ll

allegations made in the complaint are accepted as true and

construed in favor of the plaintiffs.”       Id.

                                   16
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 17 of 33



    The defendants argue that the plaintiff lacks standing to

pursue claims for a class arising from the five tokens described

in the complaint that he did not purchase.       They are correct.

The plaintiff has not alleged that he suffered any actual injury

from the conduct of the defendants regarding the five tokens he

did not purchase.     Moreover, he has not sufficiently alleged

that any injury to class members from the defendants’ conduct

regarding these five tokens implicates the same set of concerns

as the injury he has alleged that he suffered from the purchase

and sale of a BIX token.

    The core features of the five other tokens do not suggest

that a purchaser of a BIX token can properly represent a class

composed of purchasers of one or more of the five tokens.          None

of the five tokens was developed or issued by the defendants;

each of the tokens was developed and issued by a separate

entity.    Each has its own set of characteristics and advertising

history.    Each was first offered on the Bibox exchange on a

different date.     These differences, among others, indicate that

claims regarding each of the tokens must be proven in a

different way, which forecloses a conclusion that claims

regarding each of the tokens implicate the same set of concerns.

    The plaintiff chiefly points to the fact that the five

tokens share a technological feature with the BIX token -- their


                                   17
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 18 of 33



compliance with ERC-20 application standards.        He emphasizes as

well that BIX and each of the other five tokens were described

by the defendants as fully functional technologies similar to

Bitcoin.    This shared feature and the defendants’ promotional

statements are insufficient to permit a finding that the

plaintiff has standing to represent a class composed not just of

purchasers of BIX but also of purchasers of the other five

tokens.    That feature and those statement do not show that the

trading in each of the five tokens raises the same set of

concerns as trading in BIX.

    Additionally, the issue of whether a particular token is in

fact a security has significant consequences for each of the

claims alleged in the complaint, and that determination involves

an application of the Supreme Court’s Howey test.         That test is

a fact intensive inquiry and will reach a result that depends on

the unique characteristics of each token.       Thus, even for the

five tokens built on the ERC-20 platform and sold on the Bibox

exchange, some may be covered securities and others not.

    It is true that each of the five tokens is alleged to have

been offered for trading on the exchange operated by the

defendants, which is where the plaintiff purchased the BIX

tokens.    Sharing a trading platform, however, does not create a

common set of concerns among all investors who purchased any


                                   18
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 19 of 33



alleged security on that exchange.      Using established securities

exchanges for the trading of stocks and options as an analogy,

no one would suggest that the purchaser of one security on an

exchange could seek damages for a class of purchasers of other

securities from different issuers simply because they were

traded on the same exchange, and this would hold true even if

those securities shared some structural features.

    This is true even for a claim that focuses on the legality

of the defendants’ operation of the Bibox exchange.         The

plaintiff’s claims regarding the legality of the Bibox exchange

are premised on § 5 of the Exchange Act, which creates liability

for “using any facility of an exchange . . . to effect any

transaction in a security” unless the exchange is registered

with the SEC.   15 U.S.C. § 78(e) (emphasis supplied).        Under

this provision, Bibox faces liability for offering a financial

product on an unregistered exchange only if the product it

offered is a security.    While the plaintiff has standing to

pursue this claim in connection with the sale of BIX, which he

purchased, he does not have standing with respect to his § 5

claims connected to the sale of the other five tokens on the BIX

exchange.   Each § 5 claim requires a threshold showing that the

product underlying it is a security, and for the reasons




                                   19
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 20 of 33



discussed above, that showing requires token-by-token proof and

implicates different sets of concerns for each token.

    While the plaintiff argues that the Second Circuit’s

decision in the securities action NECA-IBEW Health & Welfare

Fund v. Goldman Sachs & Co., 693 F.3d 145 (2d Cir. 2012),

supports his standing to represent a class composed of

purchasers of the five other tokens as well as BIX, it does not.

The Court of Appeals engaged in a careful analysis in NECA-IBEW

of whether the injuries alleged on behalf of the putative class

have “the potential to be very different -- and could turn on

very different proof.”    Id. at 163.    The court drilled down into

the nature of the claims and the proof required to sustain those

claims.   That same level of scrutiny undermines the plaintiff’s

assertion here that he has standing to represent purchasers of

the five tokens he did not purchase.

    In NECA-IBEW, the plaintiff sought to recover damages on

behalf of a class of purchasers of mortgage-backed certificates

issued pursuant to a single shelf registration statement.          Id.

at 149.   There were, however, 17 separate offerings using 17

separate Prospectus Supplements, and the lead plaintiff had only

participated in two of those offerings.       Id.   In addition, six

different entities originated the mortgages that backed those

certificates, but mortgages from only three of those originators


                                   20
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 21 of 33



appeared in the two offerings in which the plaintiff

participated.      Id. at 164.   Because the securities claims rested

on the assertion that the originators of the mortgages had

abandoned their own underwriting guidelines, id. at 163, the

Court of Appeals held that, where certificates had the same

originators, the claims raised “a sufficiently similar set of

concerns to permit” the plaintiff to represent certificate-

holders in other offerings.       Id. at 164.   This was true even

with respect to claims brought on behalf of holders of

certificates from the same originators who held certificates at

a different level of payment priority from the named plaintiff,

because the issue of payment priority implicated only the amount

of available damages and the named plaintiff had the “same

‘necessary stake in litigating’ whether those [originators] in

fact abandoned their underwriting guidelines.”         Id. (quoting

Blum v. Yaretsky, 457 U.S. 991, 999 (1982)).

    By contrast, the named plaintiff in NECA-IBEW lacked

standing to assert claims on behalf of purchasers of

certificates in 10 of the 17 offerings.         Id. at 163.   Those 10

offerings were backed by mortgages originated by three entities

whose mortgages did not support the certificates purchased by

NECA-IBEW.   Id.     Because the core question in the litigation

involved whether the originators of the mortgages in the


                                    21
      Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 22 of 33



mortgage-backed securities at issue had abandoned their

underwriting guidelines, the named plaintiff would have to rely

on different proof.     Id.   The factual question of whether a

mortgage lender had violated its underwriting guidelines could

not be answered by looking to whether another, unrelated

mortgage lender had violated its own underwriting guidelines.

Id.

      Here, there is far less to tie claims from the six tokens

together than was asserted in NECA-IBEW.        There is nothing here

equivalent to the single shelf registration statement cited by

the plaintiffs as a basis for class standing in that case.

Other than being offered on the same exchange and sharing an

underlying application standard, there is no factual or legal

relationship between the six tokens.       Even if there were some

legal or factual relationship between the tokens equivalent to

the single shelf registration statement cited in NECA-IBEW, the

Second Circuit held in that case that the shelf registration

statement alone was not sufficient to support standing for

claims from all the certificates issued under that statement.

Beyond that, the required token-by-token proof here is analogous

to the divergent proof required in NECA-IBEW to address

certificates backed by mortgages from different originators.

This individualized inquiry also prevents a finding that the


                                    22
      Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 23 of 33



plaintiff has standing to represent a class of purchasers of

tokens he did not also purchase.

II.   Statute of Limitations

      The defendants have moved to dismiss the remaining claims,

each of which arises from the plaintiff’s purchase of BIX, on

the ground that the claims are barred by the statute of

limitations.   The plaintiff’s final purchase of BIX occurred on

October 27, 2018, and his final sale of BIX occurred on December

11, 2018.   The plaintiff filed this action on April 3, 2020,

roughly sixteen months after that final transaction.          The

defendants argue that the plaintiff’s claims must be filed

within at most one year of their accrual and therefore fall

outside of the relevant limitations period.         For the following

reasons, the motion to dismiss is granted.

      “Although the statute of limitations is ordinarily an

affirmative defense that must be raised in the answer, a statute

of limitations defense may be decided on” a motion to dismiss

for failure to state a claim pursuant to Rule 12(b)(6), Fed. R.

Civ. P., “if the defense appears on the face of the complaint.”

Connecticut Gen. Life Ins. Co. v. BioHealth Lab'ys, Inc., 988

F.3d 127, 132 (2d Cir. 2021) (citation omitted).          On a motion to

dismiss, a court may also evaluate whether a statute of

limitations may be equitably tolled where the factual basis for



                                    23
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 24 of 33



equitable tolling is apparent from the face of the complaint and

other documents properly considered on a motion to dismiss.

See, e.g., DeSuze v. Ammon, 990 F.3d 264, 271-72 (2d Cir. 2021)

(affirming a district court’s refusal to equitably toll the

statute of limitations and grant of a motion to dismiss on

statute of limitations grounds); Koch v. Christie’s Intern. PLC,

699 F.3d 141, 156-57 (2d Cir. 2012) (same).

    When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must “constru[e] the complaint liberally,

accept[ ] all factual allegations as true, and draw[ ] all

reasonable inferences in the plaintiff's favor.”         Coal. for

Competitive Elec., Dynergy Inc. v. Zibelman, 906 F.3d 41, 48–49

(2d Cir. 2018) (citation omitted).      In order to survive a motion

to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted).     In deciding a motion to dismiss, a court

may consider facts alleged in the complaint, “any written

instrument attached to [the complaint] as an exhibit, materials

incorporated in [the complaint] by reference, and documents

that, although not incorporated by reference, are ‘integral’ to

the complaint.”     Sierra Club v. Con-Strux, LLC, 911 F.3d 85, 88

(2d Cir. 2018).


                                   24
        Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 25 of 33



     A.      Section 12(a)(1)

     Section 12(a)(1) creates liability for selling securities

without, inter alia, filing the required registration statement.

15 U.S.C. §§ 77e, 77l(a)(1).        Section 12(a)(1) claims must be

brought “within one year after the violation upon which it is

based”.     15 U.S.C. § 77m.     Under the plain text of the statute,

the last day for the plaintiff to file suit was October 27,

2019.     The plaintiff argues that his § 12(a)(1) claims are

nonetheless timely because either the discovery rule or the

doctrine of equitable tolling applies here.4          The plaintiff’s

arguments do not succeed in overcoming the statute of

limitations bar.

             1.    Discovery Rule

     The plaintiff first argues that, despite the statutory

text, a discovery rule applies to his § 12(a)(1) claim.             When a

discovery rule applies to a given claim, “discovery of the

injury, not discovery of the other elements of a claim, is what

starts the [statute of limitations] clock.”           Koch, 699 F.3d at

148 (quoting Rotella v. Wood, 528 U.S. 549, 555 (2000)).             The


4 The plaintiff brings § 12(a)(1) claims against the Bibox entity
defendants and claims for control person liability under §
12(a)(1) against the individual Bibox defendants pursuant to 15
U.S.C. § 77o. The same statutes of limitations that apply to
primary claims under the 1933 and 1934 Acts also apply to
control person claims. Dodds v. Cigna Securities, Inc., 12 F.3d
346, 350 n.1 (2d Cir. 1993).

                                      25
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 26 of 33



plaintiff reasons that he did not know that BIX was an

unregistered security until April 3, 2019, when the SEC

published its Framework for assessing whether a crypto-asset

qualifies as a security.       If a discovery rule applies to his §

12(a)(1) claims, he contends the statute of limitations runs

from that date instead of October 27, 2018 and renders the April

3, 2020 filing of this action timely.

     Plaintiff’s argument for the application of a discovery

rule to his § 12(a)(1) claim fails.       The statutory text does not

authorize a discovery rule, and the Supreme Court has held that

an “[a]textual judicial supplementation” of statutory text with

a discovery rule is “particularly inappropriate” because

“Congress has shown that it knows how to adopt” a discovery rule

when it chooses to do so.       Rotkiske v. Klemm, 140 S.Ct. 355, 361

(2019) (rejecting discovery rule for FDCPA claim).5         Therefore,

it is not the role of courts “to second-guess Congress’ decision

to include a ‘violation occurs’ provision, rather than a

discovery provision.”    Id.    This analysis applies with

particular force in the context of § 12(a)(1) claims since, in

the same statutory provision that sets forth the limitations


5 The limitations provision at issue in Rotkiske is phrased
similarly to the limitations provision applicable to § 12(a)(1)
claims. Under the FDCPA, an action “may be brought . . . within
one year from the date on which the violation occurs.” 15
U.S.C. § 1692k(d).

                                    26
        Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 27 of 33



period for § 12(a)(1) claims, Congress explicitly included a

discovery rule applicable only to other securities law

violations.     See 15 U.S.C. § 77m (claims stemming from false

statements or omissions in a registration statement, prospectus,

or oral communication must be “brought within one year after the

discovery of the untrue statement or the omission”) (emphasis

supplied).

    Moreover, even if the plaintiff could invoke a discovery

rule, it would not assist him.        Under a discovery rule, the

claim accrues when the plaintiff learns of “the critical facts

that he has been hurt and who has inflicted the injury.”             Wood,

528 U.S. at 556 (quoting United States v. Kubrick, 444 U.S. 111,

122 (1979)) (emphasis supplied).           By contrast, a “plaintiff’s

ignorance of his legal rights” does not “receive identical

treatment.”     Id. at 555-56.

    Here, the plaintiff does not allege that he only learned on

April 3, 2019 of “critical facts” regarding BIX.            Rather, he

claims that he did not learn of his potential legal rights under

§ 12(a)(1) until the SEC released the Framework on April 3,

2019.    Ignorance of legal rights does not delay the accrual of a

claim under a discovery rule.        In any event, the Framework is

merely a non-binding agency interpretation of the longstanding

Howey test and did not create new rights.


                                      27
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 28 of 33



          2.     The Fraudulent Concealment Doctrine

    The plaintiff argues in the alternative that his claim was

equitably tolled due to Bibox’s fraudulent concealment of facts

regarding BIX.    The plaintiff has alleged in his complaint that

“as a result of [Bibox’s] fraudulent statements and omissions,

[he] did not realize that [he was] in a position to bring claims

under federal or state law regulating securities” until the SEC

issued the Framework.     Section 12(a)(1) claims are subject to

equitable tolling.     See Katz v. Amos Treat & Co., 411 F.2d 1046,

1054-55 (2d Cir. 1969).

    Equitable tolling on the grounds of fraudulent concealment

is permitted only if

    (1) the defendant wrongfully concealed material facts
    relating to defendant's wrongdoing; (2) the
    concealment prevented plaintiff's discovery of the
    nature of the claim within the limitations period; and
    (3) plaintiff exercised due diligence in pursuing the
    discovery of the claim during the period plaintiff
    seeks to have tolled.

Ellul v. Congregation of Christian Bros., 774 F.3d 791, 801 (2d

Cir. 2014) (citation omitted).

    Where a plaintiff pleads fraudulent concealment, those

allegations “are subject to the particular pleading requirements

set forth in Federal Rule of Civil Procedure 9(b).”         Zirvi v.

Flatley, 433 F. Supp. 3d 448, 462 (S.D.N.Y. 2020) (citation

omitted), aff'd, 838 F. App'x 582 (2d Cir. 2020).         Accordingly,



                                   28
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 29 of 33



the complaint “must state with particularity the circumstances

constituting” fraudulent concealment.       Fed. R. Civ. P. 9(b).

See also Ellul, 774 F.3d at 801 (where a defendant has moved to

dismiss for failure to comply with the statute of limitations, a

“plaintiff must show” that equitable tolling applies to survive

a motion to dismiss); A.Q.C. ex rel Castillo v. U.S., 656 F.3d

135, 144 (2d Cir. 2011) (holding that a district court properly

rejected a plaintiff’s argument for fraudulent concealment and

granted a motion to dismiss on statute of limitations grounds

where the plaintiff failed to show that the doctrine applied).

    The plaintiff argues that, applying the Framework, BIX is a

security, and that Bibox engaged in fraudulent concealment when

it failed to inform him that BIX was a security.         He claims that

he did not learn of this failure until the SEC issued the

Framework on April 3, 2019.     But as addressed above, the

plaintiff’s assertion that BIX is a security under the Howey

test is a legal conclusion, not a fact, and the plaintiff

otherwise fails to describe any material facts that Bibox

concealed or how he failed to discover those facts despite the

exercise of diligence.    Therefore, equitable tolling is

unavailable here.




                                   29
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 30 of 33



    B.      Sections 12(a)(2) and 29(b)

    The plaintiff’s other two federal claims also contain a

one-year statute of limitations.        But, unlike § 12(a)(1), they

incorporate a discovery rule.

    The plaintiff brings a claim against the Bibox corporate

entity defendants for sale of securities by means of a

prospectus containing untrue statements and omissions of

material facts under § 12(a)(2) of the 1933 Act.         15 U.S.C. §

77l(a)(2).     The plaintiff also brings a claim for control person

liability against the individual Bibox defendants for the same

conduct.     A § 12(a)(2) claim must be “brought within one year

after the discovery of the untrue statement or the omission”

upon which it is based.    15 U.S.C. § 77m.      The plaintiff also

brings claims for entity and control person liability for sale

of securities via an unregistered exchange under § 29(b) of the

1934 Act.     15 U.S.C. §§ 78e; 78cc.     A claim under § 29(b) must

be “brought within one year after the discovery that [a] sale or

purchase involves [a] violation.”        15 U.S.C. § 78cc.

    The plaintiff’s claims under §§ 12(a)(2) and 29(b) are also

barred by the statute of limitations.        For the reasons discussed

above, even the application of a discovery rule does not extend

the one-year bar.    The plaintiff did not learn of any “critical

facts” regarding his injury when the SEC issued the Framework on



                                   30
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 31 of 33



April 3, 2019, Wood, 528 U.S. at 556, but rather learned only of

the SEC’s nonbinding interpretation of Howey.        While that

interpretation may assist the plaintiff in crafting a legal

argument that BIX is indeed a security and subject to regulation

under federal securities law, that guidance did not extend the

statute of limitations period for his claims.

     Moreover, equitable tolling is also inappropriate here

because the plaintiff does not allege that Bibox concealed any

material facts regarding BIX; he simply alleges that Bibox did

not disclose BIX was a security under the relevant legal

standard.    Bibox’s failure to adopt the plaintiff’s preferred

legal conclusion in its materials does not amount to a

concealment of material fact.

     C.     Illinois Law

     Finally, the plaintiff pleads Illinois Blue Sky claims

against the Bibox entity defendants for the unregistered sale of

securities and for transacting business as an unregistered

dealer, and against the individual defendants for control person

liability for the same. Ill. Comp. Stat. Ann. §§ 5/5, 5/8,

5/15(A).    He seeks to void his purchase of BIX pursuant to the

civil remedy provision of the Illinois Blue Sky law.6         815 Ill.



6 Rescission of the sale is the sole civil remedy provided by the
Illinois Blue Sky law. National Credit Union Admin. Bd. v.

                                   31
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 32 of 33



Comp. Stat. Ann. 5/13.     In order to proceed with his claims

under Illinois law, the plaintiff must have provided “notice” to

“each person from whom recovery will be sought” within 6 months

of acquiring “knowledge that the sale of the securities to him

or her is voidable.”     815 Ill. Comp. Stat. Ann 5/13(B).

    Here, the plaintiff did not provide notice of his intent to

rescind his purchase of BIX until April 1, 2020.         This notice

was provided nearly twelve months after the SEC Framework was

published, which the plaintiff alleges was the first date on

which he “[was] in a position to appreciate [his] ability to

bring claims based on Defendants’ misconduct.”        Therefore, even

if it could be assumed that the Framework provided the plaintiff

with knowledge that his purchase of BIX was voidable, the

publication of the Framework would not preserve this claim.

    The plaintiff provides almost no detail as to when he, in

fact, learned that the sale was voidable, alleging only that he

“learned that the sale was voidable under Illinois law within

six months prior to the filing of the original Complaint.”             The

complaint therefore amounts to an attempt to satisfy the notice

element of the Illinois Blue Sky civil remedy provision with a

“threadbare recital of the elements of [the] cause of action,




Morgan Stanley & Co., Inc., No. 13cv6705(DLC), 2014 WL 241739,
at *8 (S.D.N.Y. Jan. 22, 2014).

                                   32
     Case 1:20-cv-02807-DLC Document 90 Filed 04/16/21 Page 33 of 33



supported by mere conclusory statements.”       Dane v.

UnitedHealthcare Insurance Company, 974 F.3d 183, 189 (2d Cir.

2020) (quoting Iqbal, 556 U.S. at 678).       These allegations “do

not suffice” to survive Bibox’s motion to dismiss.         Id.


                              Conclusion

    Bibox’s December 9, 2020 motion to dismiss is granted.             The

Clerk of Court is directed to enter judgment for the defendants

and close this case.


Dated:    New York, New York
          April 16, 2021


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   33
